DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
The phrase “the lower surface” should instead read as --the second surface-- to keep the terminology consistent with claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Arakawa et al. (US 6,020,800).
Arakawa (e.g. Fig. 18) teaches:
Regarding Claim 1, a printed circuit board surface-mountable electromagnetic waveguide comprising: a dielectric (e.g. see Fig. 18); a conductive material (2) disposed on a first surface of the dielectric and on a second surface of the dielectric, the first surface opposite the second surface (e.g. the top and bottom surfaces); a first conductive host interface disposed on the second surface of the dielectric (e.g. terminal 3 is capable of being surface connected to the circuit board (e.g. see Col. 11, lines 60-63) and the circuit board is capable of being a printed circuit board since it is a generic circuit board and note that the PCB has not been positively recited), the first conductive host interface (3) spaced apart (see dielectric gap 1 in Fig. 18) from the conductive material (2) on the second surface; a first conductive excitation member (e.g. 4 is a coupling for inputting/outputting a signal thus it can be considered an excitation member for the waveguide signals to propagate) extending at least partially between the first surface and the second surface, the first conductive excitation member electrically coupled to the conductive material (the member 4 is connected to the surface 2 at the bottom/first surface of Fig. 18) on the first surface and to the first conductive host interface on the second surface (i.e. the top surface in Fig. 18 has the terminal flange 3 connected to coupling/excitation member 4).  
Regarding Claim 2, the waveguide is a transverse electric (TE) mode waveguide (see Col. 12, lines 40-45).
Regarding Claim 6, a first lateral conductive material disposed on a first side surface of the dielectric, the first lateral conductive material electrically connecting the conductive material on the first surface of the dielectric and the conductive material on the second surface of the dielectric (e.g. the side i.e. lateral conductive surfaces 2 connect between the top and bottom surfaces).  
Regarding Claim 7, further comprising a second lateral conductive material disposed on a second side surface of the dielectric, the second side surface opposite the first side surface, the second lateral conductive material electrically connecting the conductive material on the first surface and the conductive material on the second surface, the first conductive excitation member located between the first lateral conductive member and the second lateral conductive member(e.g. the side i.e. lateral conductive surfaces 2 connect between the top and bottom surfaces and the excitation members are in the dielectric between the side surfaces).  
Regarding Claim 8, further comprising: a second conductive host interface disposed on the second surface of the dielectric, the second conductive host interface spaced apart from the conductive material on the second surface and separated from the first conductive host interface by the conductive material on the second surface; a second conductive excitation member extending at least partially between the first surface and the second surface, the second conductive excitation member electrically coupled to the first conductive material on the first surface and to the second conductive host interface on the second surface (e.g. there are two coupling/excitations elements 4 disposed near opposite ends of the waveguide).  
Regarding Claim 9,  further comprising: a first side conductive material proximate a first side surface of the dielectric, the first side conductive material electrically interconnecting the conductive material on the first surface and the conductive material on the second surface; a second side conductive material proximate a second side surface of the dielectric, the second side surface opposite the first side surface, the second side conductive material electrically interconnecting the conductive material on the first surface and the conductive material on the second surface, wherein the first side conductive material is separated from the second side conductive material by the conductive material disposed on the first surface and the conductive material disposed on the second surface (e.g. the side (i.e. lateral) conductive surfaces 2 connect between the top and bottom surfaces and the excitation members are in the dielectric between the side surfaces).  
Regarding 10, the first side conductive material and the second side conductive material comprising any one or more of a metallized slot, a metallized via, a metallized surface, or a metallized castellation (e.g. the conductor layers 2 are on the sides as metallized surfaces).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 6,020,800).
Arakawa teaches a dielectric waveguide as described above including the host interface terminal/coupling (3) is coplanar with the conductor plane (2) (on the top plane in Fig. 18 which is the plane that attaches to the circuit board thus can be considered the lower plane when mounted on the circuit board and the upper and lower planes are merely based on one’s perspective. Also regarding Claim 5, the interface terminal (3) is in the form of a flange spaced by dielectric (1) from the shielding outer conductor (2) as shown in Fig. 18.
However, Regarding Claims 3-5, Arakawa does not appear to explicitly teach that the shielding conductors (2) are connected to ground to form ground planes.
	It would have been considered obvious and routine to one of ordinary skill in the art to have modified the Arakawa shielding conductors (2) to have been grounded, because grounding shielding layers of a dielectric waveguide is well-known for providing the benefit of a completed circuit structure and a path to ground for circuit protection from unwanted electrical discharges.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11239539. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach all of the present claim subject matter either in the same terms or in different terms resulting in the same structural elements and the patent claims include additional subject matter (i.e. the patent claims are narrower).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843